Citation Nr: 0938639	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-37 568	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1  Entitlement to service connection for a low back disorder, 
to include degenerative disc disease of the lumbosacral 
spine.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to July 1982.  

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a March 2005 rating 
decision, in which the Boston, Massachusetts RO (Boston RO) 
denied service connection for back and nervous conditions and 
for PTSD.  In a May 2005 rating decision, the Boston RO 
confirmed and continued the previous denial of service 
connection for a back condition.  The Veteran perfected an 
appeal with regard to these denials.  

Broadly construing the Veteran's contentions of having a low 
back disorder and a psychiatric disorder related to service, 
and given the findings of record, which include a diagnosis 
of degenerative disc disease of the lumbosacral spine, and 
diagnoses of polysubstance abuse, depression, anxiety, PTSD, 
bipolar disorder, and intermittent explosive, personality, 
mood and adjustment disorders, the Board has recharacterized 
the Veteran's low back and psychiatric disorder/PTSD claims 
as stated on the title page.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam).

In March 2008, the case was remanded to schedule the Veteran 
for a Travel Board hearing.  Later, the appeal was 
transferred to the Huntington, West Virginia (Huntington RO) 
and then to the Cleveland, Ohio RO (Cleveland RO).  

A Travel Board hearing was scheduled to be held at the 
Cleveland RO in April 2009.  In a March 2009 response to the 
hearing notice letter, the Veteran indicated that he lived in 
West Virginia and could not attend the scheduled hearing but 
asked that the hearing be held without him.  Because the 
Veteran lived in West Virginia, the Board in July 2009 letter 
asked that the Veteran clarify whether he still wanted a 
hearing before the Board and, if so, where.  The July 2009 
letter also informed the Veteran that if he did not respond 
within 30 days of the date of this letter, the Board would 
assume that he no longer wanted a hearing.  Since the Veteran 
did not respond within the 30-day period, and since the July 
2009 letter was not returned as undeliverable, the Board 
deems the Veteran's hearing request withdrawn.  See 38 C.F.R. 
§ 20.704 (2009). 

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further 
action, on his part, is required.


FINDING OF FACT

The competent and probative medical evidence does not 
establish that the Veteran has a low back disorder, to 
include degenerative disc disease (DDD) of the lumbosacral 
spine, that is related to any incident or event that occurred 
in service.


CONCLUSION OF LAW

A low back disorder, to include degenerative disc disease of 
the lumbosacral spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5701 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) of 2000, codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(3).  This notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, if VCAA notice is 
provided after the initial decision, such a timing or content 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC. See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  In any 
event, the VA's notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See also 
Disabled American Veterans, Dingess, and Pelegrini, all 
supra.

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In a January 2005 pre-rating letter, the RO provided notice 
to the Veteran explaining what evidence and information was 
needed to reopen and substantiate a claim for service 
connection.  This letter also informed the Veteran of his and 
VA's respective duties in obtaining the evidence.  In 
addition, in a May 2007 SOC and in a July 2007 letter, the RO 
provided the Veteran notice pertaining to how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite any 
defect due to the timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).  In 
that regard, the Board concludes that the preponderance is 
against the Veteran's claim for service connection for a low 
back disorder, to include DDD of the lumbosacral spine, any 
questions as to the appropriate disability rating and 
effective date are rendered moot.  

A review of the record reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matter herein decided.  The 
pertinent medical evidence associated with the claims file 
consists of available service treatment records, VA and 
private treatment records, and various written statements 
provided by the Veteran or by his representative, on his 
behalf.  The Veteran was scheduled for two VA spine 
examinations, one in February 2005, and another in April 2005 
after the Veteran indicated that he was unable to report for 
the first examination because he was out of town visiting his 
mother.  The record also reflects that the Veteran failed to 
report for the second examination in April 2005.  Hence, the 
Board has no alternative but to adjudicate the Veteran's low 
back claim on the basis of the current record.  38 C.F.R. 
§§ 3.655(b) (2009); see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that the duty to assist is not a 
one-way street).  In light of the above, there is no 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.

II.  Analysis

The Veteran contends that service connection should be 
awarded for his current low back disorder because he was 
treated during service for low back pain in April 1981.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1132 
(West 2002).  The presumption of sound condition provides 
that a veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 C.F.R. § 3.304(b).

Given its review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disorder.

On the Veteran's April 1980 entrance examination report, 
clinical findings for his spine were noted to be normal.  In 
the medical history portion of this report, the Veteran 
denied having recurrent back pain or a bone, joint or other 
deformity.  When seen initially in April 1981, for complaints 
of low back pain of one-week's duration, on examination, the 
Veteran could not bend over and touch his toes and he had 
some pain and tenderness.  The assessment included moderate 
back strain.  When seen at an April 21, 1981 follow-up for 
complaints of low back pain of two-weeks duration, that 
Veteran gave a history of intermittent low back pain for two 
years, which he felt was related to his wearing long-leg 
braces as a child in order to "straighten out his feet."  
He denied any neurological signs.  On examination, his gait 
was within normal limits and he was able to heel/toe walk.  
Active range of motion was limited to 30 percent for forward 
bending with pain; otherwise, it was within normal limits.  
No muscular spasm was noted even though his sacral base was 
tender.  The impression was mechanical low back pain.  Ice 
and back flexion exercises were recommended.  On his April 
1982 separation examination report, clinical findings for his 
spine were noted to be normal.  In the medical history 
portion of the report, the Veteran again denied having 
recurrent back pain or a bone, joint or other deformity.  

When hospitalized by VA for polysubstance abuse in July 2003, 
he complained of pain in the lumbosacral spine area, which he 
had had off and on for about nine years.  A day later he 
denied any chronic medical problems.  July 22, 2003 VA 
lumbosacral spine x-rays revealed spondylosis and mild to 
moderate DDD at L4-L5 and L5-S1; the fifth lumbar appeared to 
be transitional vertebra.  He was started on Naprosyn.  On 
August 20, 2003, the Veteran denied any pain.  During an 
August 2003 VA hospital admission history and physical, the 
Veteran reiterated his earlier report of lumbosacral pain 
off-and-on for about nine years and complained of numbness in 
his hands off and on for the past three years.  On 
examination, the back was symmetrical with tenderness noted 
to percussion in the lumbosacral area and with range of 
motion.  Similar history and examination findings to those in 
late August 2003 were noted on October 6, 2003.

August 2004 Massachusetts General Hospital records show that 
he was treated for back pain, to include physical therapy, 
after a fence blew down and fell on his back.  The physical 
therapy department indicated that the Veteran had compressive 
dysfunction of the lower lumbar spine from L4 to S1 without 
radiculopathy.  He was followed in a spine procedure clinic 
and given a facet block with a steroid injection.

McInnis Health Group records dated from August 2004 to late 
December 2004 reveal that, on August 12, 2004, he reported 
sustaining a mild injury to his back several days ago.  He 
was diagnosed with back pain.

During a May/June 2005 VA hospitalization he complained of 
chronic back pain.  At an August 2006 VA urgent care visit, 
the Veteran complained of chronic low back pain, giving a 
history of a 400-pound fence falling on him in 2004.  He 
reported shooting, throbbing pain in the lower back for 1 1/2 
years and that he took 7.5 mg of Percocet every 4 to 6 hours 
as needed for pain relief.

Here, although the Veteran has been diagnosed with DDD of the 
lumbosacral spine, there is no competent medical evidence of 
record linking it to service, to include treatment for low 
back pain in April 1981.  As noted above, the Veteran's 
separation examination report showed normal clinical findings 
for the spine and the Veteran did not complain of any spinal 
problems, to include pain at that time.  The first post-
service records reflecting any complaints of low back pain 
are not until July 2003, when he gave a history of low back 
pain starting about 9 years earlier, or in 1994, more than 11 
years following his discharge from service.  Later private 
and VA post-service records show complaints of low back pain 
following an August 2004 accident, when a 400-pound fence 
fell on his back.  Even so, no healthcare provider has opined 
that the Veteran's current back disorder is related to 
service, to include the low back pain/strain, for which he 
received treatment in April 1981.  Moreover, the Board 
acknowledges the Veteran's contentions that his low back pain 
has its onset prior to service due to his having to wear leg 
braces.  However, as neither the Veteran nor examiners 
mentioned such a history on the entrance or separation 
examination reports, nor was a spine disorder found on 
examination.  The Board considers that the Veteran was sound 
upon entrance into military service. 

The Board notes that, in view of the Veteran's assertions, VA 
arranged for him to undergo another VA examination (scheduled 
for April 15, 2005), apparently to obtain a medical nexus 
opinion.  However, the Veteran failed to cooperate with VA's 
efforts to assist him in the development of evidence in 
connection with his claim by failing to report for the 
examination.  The Board emphasizes that the duty to assist is 
not a one-way street (see Olson v. Principi, 3 Vet. App. 480, 
483 (1992)), and that, on these facts, VA has no alternative 
but to decide the claim on the basis of medical evidence 
already of record (which, as indicated above, is not 
supportive of the claim).

The Veteran, as a lay person is not competent as a lay person 
to provide opinions on medical causation.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (veteran is competent to report 
that on which he has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (veteran is not competent 
to offer opinions on medical diagnosis or causation).  
Moreover, service connection may not be predicated on lay 
assertions of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

Even if the Veteran's statements could be read as claiming a 
continuity of symptomatology since service, such history is 
contradicted by the separation examination, and medical 
records more than two decades following service, which show 
no complaints or findings referable to any low back disorder.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) (holding Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, because of conflicting statements, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

For all the foregoing reasons, the claim for service 
connection for a low back disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, persuasive evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a low back disorder is denied.


REMAND

The Board finds that further notice and development is 
warranted with regard to the remaining claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

The Veteran filed his claim in December 2004 seeking 
entitlement to service connection for a nervous disorder and 
for PTSD.  During the pendency of this appeal, the Veteran 
has given various histories regarding the onset of any 
psychiatric condition (primarily substance abuse) and PTSD.  
As noted in the Introduction, he has been diagnosed with 
multiple psychiatric and personality disorders, to include 
PTSD.  
 
According to 38 C.F.R. § 3.304(f) (2009), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, as here, the evidence shows and the Veteran admits 
that he did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD after the fact does not suffice to verify the occurrence 
of the claimed in-service stressor.  See Moreau, 9 Vet. App. 
at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Also, VA may not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or to 
advise VA of potential sources of such evidence.  See 
Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. 
§ 3.304(f)(4).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Id.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Id.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

It was not until July 2003, the Veteran first gave a history 
that he was AWOL on numerous occasions and was given many 
Article 15's.  However, the Veteran's personnel records 
associated with the record reflect only one period of about 
eleven days that he was AWOL, no Article 15's are shown.  
During a VA psychology consult on July 16, 2003, the Veteran 
reported that his drill sergeant during boot camp in Georgia 
used to take him into the laundry room and hit him.  He also 
stated that a sergeant in Germany urinated in the Veteran's 
bedclothes and in his locker, and that the Veteran intended 
to assault the sergeant but was stopped before he did.  The 
VA psychologist indicated that it seemed that the Veteran was 
angling for a diagnosis of PTSD; that, although he did report 
some traumatic events, his account was rather vague; that, 
although he noted a general tendency to be angry and to 
isolate himself from others, more specific symptoms of PTSD 
such as re-experiencing were not elicited; and that the 
Veteran's contention that he had no behavioral problems or 
substance abuse prior to entering the military was 
questionable.  

Even so, VA has not provided adequate notice to the Veteran.  
Thus, on remand, the corrective notice letter sent to the 
Veteran must advise him that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of his claimed 
stressor(s) and that he may furnish this type of evidence or 
advise VA of potential sources of such evidence, in 
accordance with 38 C.F.R. § 3.304(f)(4).

Furthermore, VA must assist the Veteran in obtaining any 
alternative evidence necessary to substantiate his claim.  
This includes assisting the Veteran in obtaining evidence 
from alternative sources identified by the Veteran that might 
verify the Veteran's claimed in-service stressor, if the 
Veteran provides sufficient information for VA to be able to 
do so.  The Board notes that additional service personnel 
records could give credence to the his assertions that he 
received several Article 15's and was AWOL more than once.  
Consequently, the Veteran's service personnel records should 
be requested and associated with the claims file.

Finally, if the above development produces additional 
pertinent evidence regarding the Veteran's claimed 
stressor(s), VA should determine whether a medical 
examination or opinion is necessary to make a decision on the 
claim and, if so, should provide such examination or opinion.  
In this regard, the Board notes that, although the February 
2005 PTSD VA examiner diagnosed the Veteran with PTSD, he did 
not link it to a verified in-service stressor.  

The Board has determined that a VA examination is warranted 
in order to fully and fairly evaluate the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, VA must obtain 
any outstanding VA medical records from the Clarksburg, West 
Virginia, and Chillicothe, Ohio, VA Medical Centers (VAMCs) 
and the Boston VA Healthcare System, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records 
for evaluation and treatment of any 
psychiatric disorder from the Clarksburg 
and Chillicothe VAMCs and the Boston VA 
Healthcare System, prior to July 2003 and 
after June 2005, that are not already 
associated with the claims file.  If any 
records sought are not obtained, the VA 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source 
(such as the Department of the Army and 
the National Archives and Records 
Administration (NARA)), a complete copy 
of the Veteran's Official Military 
Personnel File (OMPF), including all 
records of his assignments.  These 
records should be examined for the 
presence of performance ratings and any 
Article 15s or any periods that the 
Veteran may have been AWOL.  If such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation of the type of evidence that 
may be relevant in corroborating the 
occurrence of a stressor in claims for 
service connection of PTSD resulting from 
a personal assault in compliance with 38 
C.F.R. § 3.304(f).  Specifically, the 
letter should inform the Veteran of types 
of evidence from sources other than the 
Veteran's service records that may 
corroborate the Veteran's account of the 
claimed stressor incident(s). 

4.  Assist the Veteran in obtaining any 
alternative evidence necessary to 
substantiate the claim remaining on 
appeal.  This includes assisting the 
Veteran in obtaining evidence from 
alternative sources identified by the 
Veteran, if the Veteran provides 
sufficient information and 
authorization(s) for release of such 
information for VA to be able to do so.

5.  After the development requested above 
has been completed to the extent 
possible, schedule the Veteran for a VA 
psychiatric examination, at an 
appropriate West Virginia VA facility, to 
determine the current nature and etiology 
of any current psychiatric disability.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
tests deemed necessary should be 
conducted and all clinical findings 
should be reported in detail.  

The examiner should identify any 
psychiatric disorders found on 
examination.  With respect to each 
diagnosed disorder, the examiner should 
render an opinion, consistent with the 
record and sound medical judgment, as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such psychiatric disorder is related to 
the Veteran's active military service.    

If, and only if, an in-service stressor 
is verified, should the Veteran be 
evaluated for PTSD during the psychiatric 
examination.  The VA should inform the 
examiner of any designated stressor(s) 
that has been verified, and that only 
such verified stressor(s) may be used as 
a basis for a diagnosis of PTSD.  If the 
examiner diagnoses the Veteran as having 
PTSD, then the examiner should indicate 
the verified stressor(s) underlying that 
diagnosis.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to the 
following:

(a)  Whether the Veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, to what stressor(s) is the 
Veteran's PTSD related; and 

(c)  Whether it is at least as likely as 
not (50 percent or greater probability) 
that PTSD is due to the Veteran's 
verified in-service stressor(s).  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.

6.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue remaining on 
appeal.  If any benefit sought on appeal 
remains denied, furnish the Veteran and 
his representative an appropriate 
supplemental SOC, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.    

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


